                                   UNITED STATES BANKRUPTCY COURT
                                            EASTERN DISTRICT OF LOUISIANA



In re: LMCHH PCP LLC                                              §                 Case No. 17-10353
                                                                  §
                                                                  §
                      Debtor(s)                                   §                     Jointly Administered

Post-confirmation Report                                                                                                Chapter 11

Quarter Ending Date: 06/30/2021                                                            Petition Date: 01/30/2017



Plan Confirmed Date:10/02/2017                                                       Plan Effective Date: 11/01/2017


This Post-confirmation Report relates to:     Reorganized Debtor
                                              Other Authorized Party or Entity:
                                                                                     Name of Authorized Party or Entity




/s/ Tristan Manthey                                                     Tristan Manthey
Signature of Responsible Party                                           Printed Name of Responsible Party
07/21/2021
Date                                                                    201 St. Charles Avenue, 46th Floor
                                                                        New Orleans, Louisiana 70170
                                                                         Address


STATEMENT: This Periodic Report is associated with an open bankruptcy case; therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




UST Form 11-PCR (06/07/2021)                                      1
Debtor's Name LMCHH PCP LLC                                                                                        Case No. 17-10353


Part 1: Summary of Post-confirmation Transfers

                                                                                                                                   Total Since
                                                                                                    Current Quarter               Effective Date

 a. Total cash disbursements                                                                                    $139,973                    $6,732,683
 b. Non-cash securities transferred                                                                                    $0                          $0
 c. Other non-cash property transferred                                                                                $0                          $0
 d. Total transferred (a+b+c)                                                                                   $139,973                    $6,732,683

Part 2: Preconfirmation Professional Fees and Expenses
                                                                                     Approved       Approved       Paid Current           Paid
                                                                                   Current Quarter Cumulative        Quarter            Cumulative
a.          Professional fees & expenses (bankruptcy)
            incurred by or on behalf of the debtor               Aggregate Total
                                                                                              $0     $6,366,188                   $0        $6,366,188
            Itemized Breakdown by Firm
                   Firm Name                            Role
            i      Alston & Bird LLP                    Lead Counsel                          $0     $2,794,507                   $0        $2,794,507
            ii     SOLIC Capital Advisors, LLC aFinancial Professional                        $0     $2,583,984                   $0        $2,583,984
            iii    Young Conaway Stargatt & TayCo-Counsel                                     $0       $88,328                    $0          $88,328
            iv     Jones Walker LLP                     Co-Counsel                            $0      $282,606                    $0         $282,606
            v      Garden City Group, LLC               Other                                 $0      $524,648                    $0         $524,648
            vi     Garden City Group, LLC               Other                                 $0       $92,116                    $0          $92,116


                                                                                     Approved       Approved       Paid Current           Paid
                                                                                   Current Quarter Cumulative        Quarter            Cumulative
b.          Professional fees & expenses (nonbankruptcy)
            incurred by or on behalf of the debtor               Aggregate Total
            Itemized Breakdown by Firm
                   Firm Name                            Role
            i
            ii
c.          All professional fees and expenses (debtor & committees)                          $0     $8,374,738                   $0        $8,374,738

Part 3: Recoveries of the Holders of Claims and Interests under Confirmed Plan
                                                      Total
                                                   Anticipated                                                                              % Paid of
                                                    Payments            Paid Current                                                        Allowed
                                                   Under Plan             Quarter           Paid Cumulative       Allowed Claims             Claims
 a. Administrative claims                                        $0                    $0           $703,442                 $703,442           100%
 b. Secured claims                                               $0                    $0                 $0                           $0         0%
 c. Priority claims                                              $0                    $0          $1,253,578               $1,253,578          100%
 d. General unsecured claims                                     $0                    $0           $340,713                $3,612,506            9%
 e. Equity interests                                             $0                    $0                 $0


Part 4: Questionnaire
     a. Is this a final report?                                                                                  Yes         No
             If yes, give date Final Decree was entered:
        If no, give date when the application for Final Decree is anticipated:
 b. Are you current with quarterly U.S. Trustee fees as set forth under 28 U.S.C. § 1930?                        Yes         No


UST Form 11-PCR (06/07/2021)                                                   2
Debtor's Name LMCHH PCP LLC                                                                       Case No. 17-10353




                                                       Privacy Act Statement
28 U.S.C. § 589b authorizes the collection of this information and provision of this information is mandatory. The United
States Trustee will use this information to calculate statutory fee assessments under 28 U.S.C. § 1930(a)(6) and to
otherwise evaluate whether a reorganized chapter 11 debtor is performing as anticipated under a confirmed plan.
Disclosure of this information may be to a bankruptcy trustee when the information is needed to perform the trustee's
duties, or to the appropriate federal, state, local, regulatory, tribal, or foreign law enforcement agency when the information
indicates a violation or potential violation of law. Other disclosures may be made for routine purposes. For a discussion of
the types of routine disclosures that may be made, you may consult the Executive Office for United States Trustee's
systems of records notice, UST-001, "Bankruptcy Case Files and Associated Records." See 71 Fed. Reg. 59,818 et seq.
(Oct. 11, 2006). A copy of the notice may be obtained at the following link: http://www.justice.gov/ust/eo/
rules_regulations/index.htm. Failure to provide this information could result in the dismissal or conversion of your
bankruptcy case, or other action by the United States Trustee. 11 U.S.C. § 1112(b)(4)(F).


I declare under penalty of perjury that the foregoing Post-confirmation Report and its attachments, if
any, are true and correct and that I have been authorized to sign this report.



/s/ Clifford Zucker                                                   Clifford Zucker
Signature of Responsible Party                                         Printed Name of Responsible Party
Liquidating Trustee                                                    07/21/2021
Title                                                                  Date




UST Form 11-PCR (06/07/2021)                                     3
